         Case 2:20-cv-01845-CCW Document 29 Filed 01/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EMILY COWEY, et al,                           )       CIVIL ACTION
                                              )       No 2:20-CV- 01845
                               Plaintiffs,    )
       v.                                     )
                                              )       Honorable Christy Criswell Wiegand
                                              )
SHERIFF WILLIAM MULLEN et al,                 )
                                              )       Electronically Filed
                               Defendants.

                                    JOINT STATUS REPORT

       Now come the parties jointly by their undersigned respective counsel and, in accordance

with the minute order of the Court on January 8, 2021, hereby advise the Court as follows:

       Since the time of the last status conference with the Court on January 8, 2021, the parties’

settlement discussions have continued in earnest: Counsel for Sheriff Mullen has prepared and

submitted to counsel for all parties a further written settlement proposal for globally resolving all

claims; counsel for Plaintiffs have reviewed and edited the proposal and submitted a revised

version to all counsel; counsel for Sheriff Mullen and Plaintiffs have discussed the parties’

respective positions regarding the settlement proposal as currently revised; based on those

discussions, Sheriff’s counsel will be circulating shortly (within the next day or two) a further

revised version of the proposal designed to meet the parties’ respective concerns; and, in light of

these developments (while still subject to final agreement and approval of all parties’ respective

clients), the parties believe a global settlement is likely to be reached and imminently.

       The parties respectfully propose that the Court continue holding all pending matters in

abeyance and schedule the filing of a joint status report (or a status conference, according to the

Court’s preference) for two weeks from today, February 2, 2021, to allow sufficient time for the

parties to finalize and obtain all necessary approvals of the anticipated settlement agreement.
         Case 2:20-cv-01845-CCW Document 29 Filed 01/19/21 Page 2 of 3




Meantime, the parties will continue working as expeditiously as possible and report to the Court

as soon as this process has been finalized, but by no later than February 2, 2021.

Respectfully submitted,

/s/ Raymond M. DiGuiseppe
Appearance by Pro Hac Vice
The DiGuiseppe Law Firm, P.C.
4320 Southport-Supply Road, Suite 300
Southport, NC 28461
(910) 713-8804
For the Plaintiffs

/s/ Lisa G. Michel
Lisa G. Michel, Esquire
PA ID 59997
Solicitor, Allegheny County Sheriff’s Office
436 Grant Street, Rm 111
Pittsburgh, PA 15219
(412) 350-4711
For Sheriff Mullen

/s/ Virginia S. Scott
Virginia S. Scott
Assistant County Solicitor
300 Fort Pitt Commons
445 Fort Pitt Boulevard
Pittsburgh, PA 15219
412-350-1173
For the County

                                               For Defendant Pennsylvania State Police
                                               Commissioner Colonel Robert Evanchick,

                                                      JOSH SHAPIRO
                                                      Attorney General

                                               By:    /s/ Stephen Moniak
                                                     STEPHEN MONIAK
                                                     Senior Deputy Attorney General
                                                     Attorney ID 80035
                                                     Office of Attorney General
                                                     15th Floor, Strawberry Square
                                                     Harrisburg, PA 17120
                                                     Phone: (717) 705-2277
Case 2:20-cv-01845-CCW Document 29 Filed 01/19/21 Page 3 of 3




                                smoniak@attorneygeneral.gov
